     Case 1:20-cv-00814-DAD-BAM Document 12 Filed 09/11/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    YAKINI DEANDRE BYRD,                               Case No. 1:20-cv-00814-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13              v.                                       ACTION
14    E. RAZO, et al.,                                   FINDINGS AND RECOMMENDATIONS
                                                         REGARDING DISMISSAL OF ACTION FOR
15                       Defendants.                     FAILURE TO STATE A COGNIZABLE
                                                         CLAIM
16
                                                         (ECF No. 10)
17
                                                         FOURTEEN-DAY DEADLINE
18

19

20          Plaintiff Yakini DeAndre Byrd (“Plaintiff”) is a state prisoner proceeding pro se and in

21   forma pauperis in this civil rights action under 42 U.S.C. § 1983. On August 17, 2020, the Court

22   screened Plaintiff’s complaint and granted him leave to amend. (ECF No. 9.) Plaintiff’s first

23   amended complaint, filed on August 31, 2020, is currently before the Court for screening. (ECF

24   No. 10.)

25          I.       Screening Requirement and Standard

26          The Court is required to screen complaints brought by prisoners seeking relief against a

27   governmental entity and/or against an officer or employee of a governmental entity. 28 U.S.C.

28   § 1915A(a). Plaintiff’s complaint, or any portion thereof, is subject to dismissal if it is frivolous
                                                        1
     Case 1:20-cv-00814-DAD-BAM Document 12 Filed 09/11/20 Page 2 of 5

 1   or malicious, if it fails to state a claim upon which relief may be granted, or if it seeks monetary

 2   relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

 3           A complaint must contain “a short and plain statement of the claim showing that the

 4   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 5   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 6   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s allegations are taken

 8   as true, courts “are not required to indulge unwarranted inferences.” Doe I v. Wal-Mart Stores,

 9   Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation omitted).

10           To survive screening, Plaintiff’s claims must be facially plausible, which requires

11   sufficient factual detail to allow the Court to reasonably infer that each named defendant is liable

12   for the misconduct alleged. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss v. U.S.

13   Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009). The sheer possibility that a defendant acted

14   unlawfully is not sufficient, and mere consistency with liability falls short of satisfying the

15   plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks omitted); Moss, 572 F.3d at 969.

16           II.     Plaintiff’s Allegations

17           Plaintiff is currently housed at California State Prison, Corcoran in Corcoran, California,

18   where the events in the amended complaint are alleged to have occurred. Plaintiff names the

19   following defendants: (1) Sergeant E. Razo; (2) Associate Warden R. Juarez; (3) SHU Property

20   Officer M. Medina; and (4) Appeals Coordinator J. Ceballos.
21           Plaintiff asserts a “Torts act” violation and alleges, “Officer M. Medina Refuse to give me

22   my package and had my signature missused to embezzle me of it. Then had all the above names

23   try to cover it up.” (ECF No. 10 at 3) (unedited text). As relief, Plaintiff seeks return of his

24   package or compensatory damages. He also requests punitive damages. (Id. at 6.)

25           III.    Discussion

26           A. Federal Rule of Civil Procedure 8
27           Pursuant to Federal Rule of Civil Procedure 8, a complaint must contain “a short and plain

28   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Detailed
                                                          2
     Case 1:20-cv-00814-DAD-BAM Document 12 Filed 09/11/20 Page 3 of 5

 1   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 2   supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678 (citation

 3   omitted). Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim to

 4   relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570,

 5   127 S.Ct. at 1974). While factual allegations are accepted as true, legal conclusions are not. Id.;

 6   see also Twombly, 550 U.S. at 556–557.

 7          Although Plaintiff’s amended complaint is short, it is not a plain statement of his claims.

 8   As a basic matter, the complaint does not clearly state what happened, when it happened or who

 9   was involved. Despite being provided with the relevant pleading standard, Plaintiff has been

10   unable to cure this deficiency.

11          B. Linkage Requirement

12          The Civil Rights Act under which this action was filed provides:

13          Every person who, under color of [state law] ... subjects, or causes to be subjected,
            any citizen of the United States ... to the deprivation of any rights, privileges, or
14          immunities secured by the Constitution ... shall be liable to the party injured in an
            action at law, suit in equity, or other proper proceeding for redress.
15

16   42 U.S.C. § 1983. The statute plainly requires that there be an actual connection or link between

17   the actions of the defendants and the deprivation alleged to have been suffered by Plaintiff. See

18   Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). The

19   Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation of a constitutional

20   right, within the meaning of section 1983, if he does an affirmative act, participates in another’s
21   affirmative acts or omits to perform an act which he is legally required to do that causes the

22   deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

23          Here, Plaintiff fails to adequately link Defendants Razo, Juarez and Ceballos to the

24   allegations in his complaint. Plaintiff’s conclusory statement regarding a cover up is not

25   sufficient. Plaintiff fails to state what each of these defendants did or did not do that resulted in a

26   deprivation of his rights. Despite being provided with the relevant standard, Plaintiff has been
27   unable to cure this deficiency.

28   ///
                                                         3
     Case 1:20-cv-00814-DAD-BAM Document 12 Filed 09/11/20 Page 4 of 5

 1           C. Fourteenth Amendment - Deprivation of Property

 2           Prisoners have a protected interest in their personal property. Hansen v. May, 502 F.2d

 3   728, 730 (9th Cir. 1974). An authorized, intentional deprivation of property is actionable under

 4   the Due Process Clause. See Hudson v. Palmer, 468 U.S. 517, 532 n.13 (1984) (citing Logan v.

 5   Zimmerman Brush Co., 455 U.S. 422, 435–36 (1982)); Quick v. Jones, 754 F.2d 1521, 1524 (9th

 6   Cir. 1985). However, “an unauthorized intentional deprivation of property by a state employee

 7   does not constitute a violation of the procedural requirements of the Due Process Clause of the

 8   Fourteenth Amendment if a meaningful postdeprivation remedy for the loss is available.”

 9   Hudson, 468 U.S. at 533.

10           Here, Plaintiff alleges that Defendant Medina engaged in embezzlement and misuse of his

11   signature related to his property. He further asserts that the remaining defendants covered up

12   these actions. In short, Plaintiff alleges that defendants engaged in an unauthorized, intentional

13   deprivation of his property. Due process is therefore satisfied if there is a meaningful post-

14   deprivation remedy available to him. Id.

15           Plaintiff has an adequate post-deprivation remedy available under California law. Barnett

16   v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (citing Cal. Gov't Code §§ 810-895). Therefore,

17   Plaintiff fails to allege a cognizable due process claim based on the deprivation of his property

18   (package) against any of the named defendants. This deficiency cannot be cured by amendment.

19           D. State Law Claims

20           Plaintiff purports to bring claims under the “Torts act.” It is unclear whether he intends to
21   pursue state law tort claims or any other state law claims. Under 28 U.S.C. § 1367(a), in any civil

22   action in which the district court has original jurisdiction, the “district courts shall have

23   supplemental jurisdiction over all other claims that are so related to claims in the action within

24   such original jurisdiction that they form part of the same case or controversy under Article III of

25   the United States Constitution,” except as provided in subsections (b) and (c). The Supreme Court

26   has stated that “if the federal claims are dismissed before trial, ... the state claims should be
27   dismissed as well.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966). Although

28   the Court may exercise supplemental jurisdiction over state law claims, Plaintiff must first have a
                                                         4
     Case 1:20-cv-00814-DAD-BAM Document 12 Filed 09/11/20 Page 5 of 5

 1   cognizable claim for relief under federal law. 28 U.S.C. § 1367. As Plaintiff has not stated a

 2   cognizable claim for relief under federal law, it will be recommended that the Court decline to

 3   exercise supplemental jurisdiction over any purported state law claims.

 4           IV.     Conclusion and Recommendation

 5           For the reasons stated, Plaintiff’s amended complaint fails to comply with Federal Rule of

 6   Civil Procedure 8 and fails to state a cognizable claim for relief under section 1983. Despite

 7   being provided with relevant pleading and legal standards, Plaintiff has been unable to cure the

 8   deficiencies in his complaint by amendment, and thus further leave to amend is not warranted.

 9   Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000).

10           Accordingly, the Court HEREBY DIRECTS the Clerk of the Court to randomly assign a

11   district judge to this action.

12           Furthermore, IT IS HEREBY RECOMMENDED as follows:

13           1.      The federal claims in this action be dismissed based on Plaintiff’s failure state a

14                   cognizable claim upon which relief may be granted; and

15           2.      The Court decline to exercise supplemental jurisdiction over Plaintiff’s purported

16                   state law claims.

17           These Findings and Recommendation will be submitted to the United States District Judge

18   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen

19   (14) days after being served with these Findings and Recommendation, Plaintiff may file written

20   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
21   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the

22   specified time may result in the waiver of the “right to challenge the magistrate’s factual

23   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

24   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
25

26       Dated:     September 10, 2020                         /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                        5
